Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Squitieri (USPGPub 2013/0255699).
Regarding claim 21, Squitieri teaches an apparatus for pressure mitigation on a patient (abstract) formed by inflatable interconnections between top and bottom layers (see Fig. 2) wherein the apparatus may further comprise straps for securing the apparatus to a table or other support (see Fig. 3B). Squitieri teaches that the material used in the invention may be polyurethane [0106], which is also listed among the material claimed herein as relates to the claim limitations. Further the arrangement of the straps of Squitieri appears to be the same as the current application and Squitieri uses the same materials such that the product of Squitieri would reasonably promote stiction “when arranged” as arranged by Squitieri although the current claims do not actively require the arrangement. Squitieri fails to teach wherein the straps are connected to the pressure mitigation device although it does not appear from the figures that the straps of Squitieri are intended to wrap around the pressure mitigation portion of the apparatus (Fig. 3B). However, there are also a limited number of generalized areas in which the straps can be attached to the apparatus (i.e., bottom surface, top surface or edge joining the two).  Therefore given a limited number of possibilities as to where the straps of Squitieri can be attached to the pressure mitigation device of Squitieri, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attach the straps in any location on the surface of the pressure mitigation device, wherein all attachment locations would reasonably provide suitable attachment of the device. Further in a scenario wherein the straps are attached to a bottom surface of the device, it would be inherent that the straps would contact both the bottom surface of the pressure mitigation device and the top of the support surface, wherein although the straps as claimed could include top and bottom layers themselves, said top and bottom layer of the strap could be the same layer.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (USPGPub 2013/0255699) as applied to claim 21 above and further in view of Welling et al. (USPGPub 2004/0034936).
Regarding claim 22 , the teachings of Squitieri are as shown above. Squitieri fails to teach wherein the straps are attached to the apparatus using an adhesive.  However, Wellington teaches that it is known to attach straps to patient support devices using adhesives [0204].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive as guided by Wellington to adhere the straps of Squitieri to the apparatus of Squitieri as a use of a known strap attachment technique using an adhesive applied to a similar medical device in a similar way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 23 , the teachings of Squitieri are as shown above. Squitieri fails to teach wherein the straps are attached to the surface of the support using an adhesive.  However, as described above in the rejection of claim 5, the general use of adhesives for the purpose of attaching straps to medical devices is known.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive as guided by Wellington to adhere the straps of Squitieri to the support surface of Squitieri as a use of a known strap attachment technique using an adhesive applied to a similar medical device in a similar way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (USPGPub 2013/0255699) as applied to claim 21 above, and further in view of Amarasinghe (US7188620).
Regarding claim 25, the teachings of Squitieri are as shown above. Squitieri is silent as to the construction of the provided straps.  However, Amarasinghe teaches that a known type of strap used in the medical field for the placement and stabilization of medical devices (abstract) is a multilayer strap with a neoprene core layer (col. 4 lines 6-17). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the strap type of Amarasinghe as the strap type in the invention of Squitieri as a simple substitution of one known medical strap material for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 26, neoprene is a woven or non-woven fabric or synthetic fiber.
Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (USPGPub 2013/0255699) in view of Hsu et la. (USPGPub 2011/0185508) and further in view of Solberg (USPGPub 2008/0287037)
Regarding claims 1 and 4, Squitieri teaches an apparatus for pressure mitigation on a patient (abstract) formed by inflatable interconnections between top and bottom layers (see Fig. 2) wherein the apparatus may further comprise straps for securing the apparatus to a table or other support (see Fig. 3B). Squitieri teaches that the material used in the invention may be polyurethane [0106], which inherently provides sufficient tackiness to limit movement of the apparatus in relation to the support surface as disclosed in the instant disclosure (see para. 32-34). Squitieri fails to teach wherein the surface of the pressure mitigation device is made of silicone rubber. However Hsu teaches that the inflatable portions of pressure mitigation devices (abstract) similar to those of Squitieri may be made from silicone or polyurethane [0024].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyurethane of Squitieri for the silicone rubber of Hsu as a simple substitution of one known pressure mitigation device formation material for another wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. The teachings of Squitieri in view of Hsu are as shown above. Squitieri is silent as to the material from which the straps are formed.  However, Solberg teaches that medical grade straps are known to be formed from silicone [0052], a known “anti-slip” material.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the strap material of Squitieri in view of Hsu as combination of a prior art strap of made of non-specific material with a specific material known to be used for the formation of straps as guided Solberg wherein the combination of prior art elements would yield predictable results. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Squitieri in view of Hsu and further in view of Solberg fails to teach wherein the straps are connected to the pressure mitigation device although it does not appear from the figures that the straps of Squitieri are intended to wrap around the pressure mitigation portion of the apparatus (Fig. 3B). However, there are also a limited number of generalized areas in which the straps can be attached to the apparatus (i.e., bottom surface, top surface or edge joining the two).  Therefore given a limited number of possibilities as to where the straps of Squitieri can be attached to the pressure mitigation device of Squitieri, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to attach the straps in any location on the surface of the pressure mitigation device, wherein all attachment locations would reasonably provide suitable attachment of the device. Further in a scenario wherein the straps are attached to a bottom surface of the device, it would be inherent that the straps would contact both the bottom surface of the pressure mitigation device and the top of the support surface, wherein although the straps as claimed could include top and bottom layers themselves, said top and bottom layer of the strap could be the same layer.
Regarding claim 2, Squitieri further teaches wherein the straps contact the base material [0010] and wherein the apparatus may be in direct contact with the patient’s sin [0106].
Regarding claim 7, Fig. 3B show wherein the straps having an upper surface that goes underneath the support apparatus and a bottom surface that would wrap underneath the support surface.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (USPGPub 2013/0255699) in view of Hsu et la. (USPGPub 2011/0185508) and further in view of Solberg (USPGPub 2008/0287037) as applied to claims 1-2, 4 and 7 above and further in view of Welling et al. (USPGPub 2004/0034936).
Regarding claims 5, the teachings of Squitieri in view of Hsu and further in view of Solberg are as shown above. Squitieri in view of Hsu and further in view of Solberg fails to teach wherein the straps are attached to the apparatus using an adhesive.  However, Wellington teaches that it is known to attach straps to patient support devices using adhesives [0204].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive as guided by Wellington to adhere the straps of Squitieri in view of Hsu and further in view of Solberg to the apparatus of Squitieri as a use of a known strap attachment technique using an adhesive applied to a similar medical device in a similar way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claims 6, the teachings of Squitieri in view of Hsu and further in view of Solberg are as shown above. Squitieri in view of Hsu and further in view of Solberg fails to teach wherein the straps are attached to the surface of the support using an adhesive.  However, as described above in the rejection of claim 5, the general use of adhesives for the purpose of attaching straps to medical devices is known.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive as guided by Wellington to adhere the straps of Squitieri in view of Hsu and further in view of Solberg to the support surface of Squitieri in view of Hsu and further in view of Solberg as a use of a known strap attachment technique using an adhesive applied to a similar medical device in a similar way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Squitieri (USPGPub 2013/0255699) in view of Hsu et la. (USPGPub 2011/0185508) and further in view of Solberg (USPGPub 2008/0287037) as applied to claims 1-2, 4 and 7 above and further in view of Amarasinghe (US7188620).
Regarding claim 8, the teachings of Squitieri in view of Hsu and further in view of Solberg are as shown above. Squitieri in view of Hsu and further in view of Solberg is silent as to the construction of the provided straps.  However, Amarasinghe teaches that a known type of strap used in the medical field for the placement and stabilization of medical devices (abstract) is a multilayer strap with a neoprene core layer (col. 4 lines 6-17). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the strap type of Amarasinghe as the strap type in the invention of Squitieri in view of Hsu and further in view of Solberg as a simple substitution of one known medical strap material for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 9, neoprene is a woven or non-woven fabric or synthetic fiber.
Response to Arguments
	Regarding the applicants’ arguments as related to claim 21, the rejection was altered to acknowledge the applicants arguments.  Further it is noted that although the applicant states the device of the current claims does not require the use of straps, it is also noted that the device of the current claims does not exclude the use of straps and as such the prior art Squitieri reference is reasonably applicable.
	All other claim arguments are moot in view of new grounds of rejection based on newly applied art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717